 



Exhibit 10.61

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

INSPIREMD, INC.

 

1. Award of Restricted Stock Units. Pursuant to this Restricted Stock Unit Award
Agreement (this “Agreement”), InspireMD, Inc., a Delaware corporation (the
“Company”), and its Subsidiaries (defined below) (collectively, the “Group”),

 

Marvin Slosman

(the “Grantee”)

 

has been granted an award for one hundred eighty-two thousand three hundred
eighty-one (182,381) Restricted Stock Units (the “Awarded Units”) which may be
converted into the number of shares of Common Stock (defined below) of the
Company equal to the number of Restricted Stock Units, subject to the terms and
conditions of this Agreement. The “Date of Grant” of this award is January 2,
2020, and this award is being granted as an inducement material to the Grantee’s
entering into employment with the Company in accordance with Section 711(a) of
the New York Stock Exchange Market Company Guide. Each Awarded Unit shall be a
notional share of Common Stock, with the value of each Awarded Unit being equal
to the Fair Market Value (defined below) of a share of Common Stock at any time.

 

2. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

a. “Applicable Law” means all legal requirements relating to the administration
of equity incentive plans and the issuance and distribution of shares of Common
Stock, if any, under applicable corporate laws, applicable securities laws, the
rules of any exchange or inter-dealer quotation system upon which the Company’s
securities are listed or quoted, the rules of any foreign jurisdiction
applicable to equity awards granted to residents therein, and any other
applicable law, rule or restriction.

 

b. “Board” means the board of directors of the Company.

 

c. “Cause” shall have the meaning assigned to it in the Employment Agreement.

 

d. “Change in Control” means any of the following, except as otherwise provided
herein: (i) any consolidation, merger, or share exchange of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
shares of Common Stock would be converted into cash, securities, or other
property, other than a consolidation, merger, or share exchange of the Company
in which the holders of Common Stock immediately prior to such transaction have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after such transaction; (ii) any sale, lease, exchange, or other
transfer (excluding transfer by way of pledge or hypothecation) in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company; (iii) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; (iv) the
cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who at
the date of this Agreement were directors or become directors after the date of
this Agreement and whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3rds) of the
directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved; (v) the
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of an aggregate of fifty percent (50%) or more of the voting power
of the Company’s outstanding voting securities by any person or group (as such
term is used in Rule 13d-5 under the Exchange Act) who beneficially owned less
than fifty percent (50%) of the voting power of the Company’s outstanding voting
securities on the date of this Agreement; provided, however, that
notwithstanding the foregoing, an acquisition shall not constitute a Change in
Control hereunder if the acquirer is (x) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (y) a Subsidiary of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company or (z) any
other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (vi) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7. Notwithstanding the foregoing
provisions of this Section 2(d), if this Agreement is subject to Section 409A of
the Code, then an event shall not constitute a Change in Control for purposes of
this Agreement unless such event also constitutes a change in the Company’s
ownership, its effective control or the ownership of a substantial portion of
its assets within the meaning of Section 409A of the Code.

 

 

 

 

e. “Code” means the United States Internal Revenue Code of 1986, as amended.

 

f. “Committee” means the committee appointed or designated by the Board to
administer this Agreement.

 

g. “Common Stock” means the common stock, par value $0.0001 per share, which the
Company is currently authorized to issue or may in the future be authorized to
issue, or any securities into which or for which the common stock of the Company
may be converted or exchanged, as the case may be, pursuant to the terms of this
Agreement.

 

h. “Employment Agreement” means that certain Employment Agreement, dated as of
December 6, 2019, by and between the Company and the Grantee.

 

i. “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

j. “Fair Market Value” means, as of a particular date, (i) if the shares of
Common Stock are listed on any established national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal securities exchange for the Common Stock on
that date, or, if there shall have been no such sale so reported on that date,
on the last preceding date on which such a sale was so reported; (ii) if the
shares of Common Stock are not so listed, but are quoted on an automated
quotation system, the closing sales price per share of Common Stock reported on
the automated quotation system on that date, or, if there shall have been no
such sale so reported on that date, on the last preceding date on which such a
sale was so reported; (iii) if the Common Stock is not so listed or quoted, the
mean between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the OTC Bulletin Board operated by
the Financial Industry Regulation Authority, Inc. or the OTC Markets Group Inc.,
formerly known as Pink OTC Markets Inc.; or (iv) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an independent third party, should the Committee elect in its sole
discretion to utilize an independent third party for this purpose), in good
faith, to be the fair market value per share of Common Stock. The determination
of Fair Market Value shall, where applicable, be in compliance with Section 409A
of the Code.

 

2

 



 

k. “Good Reason” shall have the meaning assigned to it in the Employment
Agreement.

 

l. “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members thereof are composed only
of the Company, any corporation listed in item (i) above or any limited
partnership listed in item (ii) above. “Subsidiaries” means more than one of any
such corporations, limited partnerships, partnerships or limited liability
companies.

 

m. “Termination of Service” occurs when a Grantee who is (i) an employee of the
Company or any Subsidiary ceases to serve as an employee of the Company and its
Subsidiaries, for any reason; (ii) an outside director of the Company or a
Subsidiary ceases to serve as a director of the Company and its Subsidiaries for
any reason; or (iii) a contractor of the Company or a Subsidiary ceases to serve
as a contractor of the Company and its Subsidiaries for any reason. Except as
may be necessary or desirable to comply with applicable federal or state law, a
“Termination of Service” shall not be deemed to have occurred when a Grantee who
is an employee becomes an outside director or contractor or vice versa.
Notwithstanding the foregoing provisions of this Section 2(m), in the event this
Agreement is subject to Section 409A of the Code, then, in lieu of the foregoing
definition and to the extent necessary to comply with the requirements of
Section 409A of the Code, the definition of “Termination of Service” for
purposes of this Agreement shall be the definition of “separation from service”
provided for under Section 409A of the Code and the regulations or other
guidance issued thereunder.

 

3. Vesting; Time of Delivery of Shares. Awarded Units which have become vested
pursuant to the terms of this Section 3 are collectively referred to herein as
“Vested RSUs.” All other Awarded Units are collectively referred to herein as
“Unvested RSUs.”

 

a. Except as specifically provided in this Agreement, the Awarded Units shall
vest as follows:

 

i. One-third (1/3) of the total Awarded Units (rounded down to the nearest whole
unit) shall vest on the first anniversary of the Date of Grant and become Vested
RSUs, provided that the Grantee has continuously provided services to the Group
as an employee, contractor, or outside director through that date.

 

ii. An additional one-third (1/3) of the total Awarded Units (rounded down to
the nearest whole unit) shall vest on the second anniversary of the Date of
Grant and become Vested RSUs, provided that the Grantee has continuously
provided services to the Group as an employee, contractor, or outside director
through that date.

 

iii. The remaining Awarded Units shall vest on the third anniversary of the Date
of Grant and become Vested RSUs, provided that the Grantee has continuously
provided services to the Group as an employee, contractor, or outside director
through that date.

 

3

 

 

Notwithstanding the foregoing, in the event that (i) a Change in Control occurs,
one hundred percent (100%) of the Unvested RSUs shall thereupon immediately
become fully vested on the closing date of such Change in Control, provided that
the Grantee has continuously provided services to the Group as an employee,
contractor, or outside director through such date, or (ii) the Grantee incurs a
Termination of Service (x) by the Company without Cause, or (y) by the Grantee
for Good Reason, fifty percent (50%) of the Unvested RSUs shall thereupon
immediately become fully vested on the date of such Termination of Service.

 

b. Subject to the other provisions of this Agreement, the Company shall convert
the Vested RSUs into the number of whole shares of Common Stock equal to the
number of Vested RSUs and shall deliver to the Grantee (or the Grantee’s
personal representative) a number of shares of Common Stock equal to the number
of Vested RSUs credited to the Grantee on the date that the first of the
following occurs: (i) a Change in Control or (ii) the termination of the
Grantee’s employment with the Company for any reason other than by the Company
for Cause.

 

4. Forfeiture of Awarded Units. Except as otherwise provided in Section 3.a
above, upon the Grantee’s Termination of Service for any reason, the Grantee
shall be deemed to have forfeited all of the Grantee’s Unvested RSUs. Upon
forfeiture, all of the Grantee’s rights with respect to the forfeited Unvested
RSUs shall cease and terminate, without any further obligations on the part of
the Company.

 

5. Who May Receive Converted Awarded Units. During the lifetime of the Grantee,
the Common Stock received upon conversion of Awarded Units may only be received
by the Grantee or his legal representative. If the Grantee dies prior to the
date his Awarded Units are converted into shares of Common Stock as described in
Section 3 above, the Common Stock relating to such converted Awarded Units may
be received by any individual who is entitled to receive the property of the
Grantee pursuant to the applicable laws of descent and distribution.

 

6. No Fractional Shares. Awarded Units may be converted only with respect to
full shares, and no fractional share of Common Stock shall be issued.

 

7. Nonassignability. The Awarded Units are not assignable or transferable by the
Grantee except by will or by the laws of descent and distribution.

 

8. Rights of a Stockholder. The Grantee will have no rights as a stockholder
with respect to any shares covered by this Agreement until the issuance of a
certificate or certificates to the Grantee or the registration of such shares in
the Grantee’s name for the shares of Common Stock. The Awarded Units shall be
subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 9 hereof, no adjustment shall be made for dividends or other
rights for which the record date is prior to the issuance of such certificate or
certificates. The Grantee, by his execution of this Agreement, agrees to execute
any documents requested by the Company in connection with the conversion of the
Awarded Units into shares of Common Stock pursuant to this Agreement.

 

9. Adjustment of Number of Awarded Units and Related Matters.

 

a. Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, shares of Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
shares of Common Stock or other securities of the Company, or other change in
the corporate structure of the Company affecting the shares occurs, the Company,
in order to prevent diminution or enlargement of the benefits or potential
benefits intended to be made available under this Agreement, will adjust the
number and class of shares of stock that may be delivered under this Agreement
and/or the number, class, and price of shares of stock covered by this
Agreement. Notwithstanding anything herein to the contrary, no adjustments shall
be made or authorized to the extent that such adjustments would cause this
Agreement to violate Section 409A of the Code.

 

4

 

 

10. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

11. Grantee’s Representations. Notwithstanding any of the provisions hereof, the
Grantee hereby agrees that the Company will not be obligated to issue any shares
of Common Stock to the Grantee hereunder, if the issuance of such shares shall
constitute a violation by the Grantee or the Company of any provision of any law
or regulation of any governmental authority. Any determination in this
connection by the Company shall be final, binding, and conclusive. The rights
and obligations of the Company and the rights and obligations of the Grantee are
subject to all Applicable Laws, rules, and regulations.

 

12. Investment Representation. Notwithstanding anything herein to the contrary,
the Grantee hereby represents and warrants to the Company, that:

 

a. The Common Stock that will be received upon conversion of any Vested RSUs
shall be acquired for investment purposes only for the Grantee’s own account and
not with a view to or in connection with any distribution, re-offer, resale, or
other disposition not in compliance with the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws;

 

b. The Grantee, alone or together with the Grantee’s representatives, possesses
such expertise, knowledge, and sophistication in financial and business matters
generally, and in the type of transactions in which the Company proposes to
engage in particular, that the Grantee is capable of evaluating the merits and
economic risks of acquiring Common Stock upon the conversion of any Vested RSUs
and holding such Common Stock;

 

c. The Grantee has had access to all of the information with respect to the
Common Stock underlying the Awarded Units that the Grantee deems necessary to
make a complete evaluation thereof and has had the opportunity to question the
Company concerning the Awarded Units and the Common Stock underlying the Awarded
Units;

 

d. The decision of the Grantee to acquire the Common Stock upon conversion of
any Vested RSUs for investment has been based solely upon the evaluation made by
the Grantee;

 

e. The Grantee understands that the Common Stock underlying the Awarded Units
constitutes “restricted securities” under the Securities Act and has not been
registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Grantee’s investment intent as expressed herein. The Grantee
further understands that, subject to Section 26 below, the Common Stock
underlying the Awarded Units must be held indefinitely unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available;

 

f. Except as set forth in Section 26 below, the Grantee acknowledges and
understands that the Company is under no obligation to register the Common Stock
underlying the Awarded Units and that the certificates evidencing such Common
Stock will be imprinted with a legend which prohibits the transfer of such
Common Stock unless it is registered or such registration is not required in the
opinion of counsel satisfactory to the Company and any other legend required
under applicable state securities laws; and

 

5

 





 

g. The Grantee is an “accredited investor,” as such term is defined in Section
501 of Regulation D promulgated under the Securities Act.

 

13. Grantee’s Acknowledgments. The Grantee hereby agrees to accept as binding,
conclusive, and final all decisions or interpretations of the Committee or the
Board, as appropriate, upon any questions arising under this Agreement.

 

14. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

15. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Grantee the right to continue in the employ or to
provide services to the Company or the Group, whether as an employee,
contractor, or outside director, or interfere with or restrict in any way the
right of the Company or the Group to discharge the Grantee as an employee,
contractor or outside director at any time.

 

16. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

17. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Grantee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

18. Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitutes the sole and only
agreement between the parties with respect to the said subject matter. All prior
negotiations and agreements between the parties with respect to the subject
matter hereof are merged into this Agreement. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement and that any agreement,
statement, or promise that is not contained in this Agreement shall not be valid
or binding or of any force or effect.

 

19. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

 

20. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Grantee’s consent or signature if the Company
determines, in its sole discretion, that such change or modification is
necessary for purposes of compliance with or exemption from the requirements of
Section 409A of the Code or any regulations or other guidance issued thereunder.

 

6

 



 

21. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

22. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

23. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Grantee, as the case may be, at the addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:

 

  a. Notice to the Company shall be addressed and delivered as follows:        
  InspireMD, Inc.     4 MENORAT HAMAOR ST.     TEL AVIV L3 6744832    
Attn:___________________     Fax:____________________         b. Notice to the
Grantee shall be addressed and delivered as set forth on the signature page.

 

24. Section 409A; Six Month Delay. Notwithstanding anything herein to the
contrary, in the case of a distribution of shares of Common Stock on account of
any Termination of Service, other than death, a distribution of the number of
such shares, determined after application of the withholding requirements set
forth in Section 25 below, on behalf of the Grantee, if the Grantee is a
“specified employee” as defined in § 1.409A-1(i) of the Final Regulations under
Section 409A of the Code, to the extent otherwise required under Section 409A of
the Code, shall not occur until the date which is six (6) months following the
date of the Grantee’s Termination of Service (or, if earlier, the date of death
of the Grantee).

 

25. Tax Requirements. The Grantee is hereby advised to consult immediately with
his own tax advisor regarding the tax consequences of this Agreement. Unless the
Company otherwise consents in writing to an alternative withholding method, the
Company, or if applicable, any Subsidiary (for purposes of this Section 25, the
term “Company” shall be deemed to include any applicable Subsidiary) shall have
the right to deduct from all amounts paid in cash or other form in connection
with this Agreement any federal, state, local, or other taxes required by law to
be withheld in connection with this Agreement. The Company, except as provided
below, shall withhold the number of shares to be delivered upon the conversion
of the Awarded Units with an aggregate Fair Market Value that equals (but does
not exceed) the amount of any federal, state, local, or other taxes required by
law to be withheld in connection with this Agreement. However, if the Grantee is
a “specified employee” as defined in §1.409A-1(i) of the Final Regulations under
Section 409A of the Code who is subject to the six (6) months delay provided for
in Section 24 above, the Company shall withhold the number of shares
attributable to the employment taxes on the date of the Grantee’s Termination of
Service and withhold the number of shares attributable to the income taxes on
the date which occurs six (6) months following the date of the Grantee’s
Termination of Service (or, if earlier, the date of death of the Grantee).

 

7

 

 

The Company shall, prior to the date of conversion, permit the Grantee receiving
shares of Common Stock upon conversion of Awarded Units to pay the Company the
amount of any taxes that the Company is required to withhold in connection with
the Grantee’s income arising with respect to this Agreement. Such payments shall
be required to be made prior to the delivery of any certificate representing
shares of Common Stock. Such payment for tax withholding, may be made by (i) the
delivery of cash to the Company in an amount that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the Grantee to the
Company of shares of Common Stock that the Grantee has not acquired from the
Company within six (6) months prior to the date of conversion, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds (to avoid
the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of shares to be delivered upon
the conversion of the Awarded Units, which shares so withheld have an aggregate
Fair Market Value that equals or exceeds the required tax withholding payment,
but in no event is greater than, the maximum permitted tax withholding amount
taking into account all applicable taxes; or (iv) any combination of (i), (ii),
or (iii). The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Grantee.

 

26. Registration Covenant. The Company covenants and agrees to file a
registration statement under the Securities Act on Form S-8, subject to
requirements under Applicable Law, with respect to this Agreement and the
Awarded Units granted hereunder as soon as administratively practicable
following the Date of Grant. Such registration shall be maintained for as long
as the Awarded Units may be converted into Common Stock hereunder.

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

 

  COMPANY:         INSPIREMD, INC.         By: /s/ Craig Shore   Name: Craig
Shore   Title: Chief Financial Officer

 

  GRANTEE:         /s/ Marvin Slosman   Signature       Name: Marvin Slosman  
Address: XXX      

 

 



